Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s request for reconsideration filed on February 26, 2021 was received.  Claims 1-3 and 5 have been amended. Claims 4 and 6 are canceled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 01, 2020.
Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5.	The abstract of the disclosure is objected to because the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Applicants should delete “The present disclosure relates to “in the abstract. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
6.	Claims 1, 5 and 7-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 9,745,513 B2) in view of  Hirschmann et al. (US 2015/0175884 A1).
Regarding claim 1, Kuriyama et al. teach a liquid crystal composition (abstract, claims and examples) comprising a compound represented by formula 3-Cy-Cy-V (Examples i.e. Table 17 and formula IV-a in claim 3; meeting the limitation of formula I as instantly claimed); a compound represented by formula IV-d (claim 3; meeting the limitation of formula II as instantly claimed), one or more compounds represented by formula IV  
    PNG
    media_image1.png
    63
    343
    media_image1.png
    Greyscale
 ( col. 5,lines 37-54 & col. 6,line 10 and lines 31-44) and at least one polymerizable compound (claim 4).
Further regards to claim 1, Kuriyama et al. do not explicitly teach the composition comprises one or more compounds represented by formula III. However, Kuriyama et al. teach the composition is used in a liquid crystal display device (claim 6 and col. 12, lines 12-19) exhibiting a negative value of dielectric anisotropy (col. 2, line 65- col. 3, line 10). Nonetheless, the examiner has added Hirschmann et al. to teach it is well-known to one of ordinary skill in the art to include a compound of formula BF-1a 
    PNG
    media_image2.png
    64
    329
    media_image2.png
    Greyscale
 (see claims and paragraphs [0121 and 125-0131]; meeting the limitation of a compound represented by formula III as instantly claimed) to a liquid crystalline media (composition) of electro-optical display device having negative dielectric anisotropy [0001 and 0026].  These compounds have negative dielectric anisotropy [0026].  Hirschmann et al. and Kuriyama et al. are analogous art in the liquid crystal composition field. Therefore, it would have been obvious 
Regarding claim 5 , Kuriyama et al. teach a liquid crystal composition (abstract, claims and examples) further comprising a compound represented by formulas IV-a ( col. 7, lines 1-15):
    PNG
    media_image3.png
    37
    245
    media_image3.png
    Greyscale
meeting the limitation of formula VI-1 as recited by the instant claims. 
Regarding claims 7-8, Kuriyama et al. teach a liquid crystal composition (abstract, claims and examples) further comprising a compound represented by formulas IV-c and/or IV-d ( col. 7, lines 1-35):   
    PNG
    media_image4.png
    91
    274
    media_image4.png
    Greyscale
, which meets limitation of formulas VII , VII-1 and VII-2 as recited by the instant claims. 
Regarding claims 9-10, Kuriyama et al. teach a liquid crystal display element ( display) comprising the liquid crystal composition wherein display element ( display) is an active matrix addressing display element ( display; col. 12, lines 12-18).
7.	Claims 1-3, 5 and 7-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 9,745,513 B2) in view of  Hirschmann et al. (US 2017/0362506 A1).
Regarding claims 1 and 2, Kuriyama et al. teach a liquid crystal composition (abstract, claims and examples) comprising a compound represented by formula 3-Cy-Cy-V (Examples i.e. Table 17 and formula IV-a in claim 3; meeting the limitation of formula I as instantly claimed); a compound represented by formula IV-d (claim 3; meeting the limitation of formula II as instantly 
    PNG
    media_image1.png
    63
    343
    media_image1.png
    Greyscale
 ( col. 5,lines 37-54 & col. 6,line 10 and lines 31-44) and at least one polymerizable compound (claim 4).
Further regards to claims 1 and 2, Kuriyama et al. do not explicitly teach the composition comprises one or more compounds represented by formula III. However, Kuriyama et al. teach the composition is used in a liquid crystal display device (claim 6 and col. 12, lines 12-19) exhibiting a negative value of dielectric anisotropy (col. 2, line 65- col. 3, line 10). Nonetheless, the examiner has added Hirschmann et al. to teach it is well-known to one of ordinary skill in the art to include a compound of formula I:  
    PNG
    media_image5.png
    111
    367
    media_image5.png
    Greyscale
 (see claims and paragraphs [0001-0011 and 0041-0051] wherein X is O and L1 and L2 are F; i.e. formulas I-2 & I-6 meeting the limitation of a compound represented by formulas III, III-II and III-12 as instantly claimed) to a liquid crystalline media (composition) of electro-optical display device having negative dielectric anisotropy [0001 and 0019-0021].  These compounds have negative dielectric anisotropy [0021].  Hirschmann et al. and Kuriyama et al. are analogous art in the liquid crystal composition field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the liquid crystal composition of Kuriyama et al to include a compound represented by formula I as taught by Hirschmann et al. in view of having negative dielectric anisotropy.
Regarding claim 3, Kuriyama et al. do not explicitly disclose the liquid crystal composition further comprises one or more compounds represented by formula V-4 as instantly 
    PNG
    media_image6.png
    156
    676
    media_image6.png
    Greyscale
  ( see paragraphs [0081 & 0085] and examples) meeting the limitation of formula V-4 as instantly claimed. Hirschmann et al. and Kuriyama et al. are analogous art in the liquid crystal composition field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the liquid crystal composition of Kuriyama et al to include a compound represented by formula IIA-8 as taught by Hirschmann et al. in view of having negative dielectric anisotropy.
Regarding claim 5 , Kuriyama et al. teach a liquid crystal composition (abstract, claims and examples) further comprising a compound represented by formulas IV-a ( col. 7, lines 1-15):
    PNG
    media_image3.png
    37
    245
    media_image3.png
    Greyscale
meeting the limitation of formula VI-1 as recited by the instant claims. 
Regarding claims 7-8, Kuriyama et al. teach a liquid crystal composition (abstract, claims and examples) further comprising a compound represented by formulas IV-c and/or IV-d ( col. 7, lines 1-35):   
    PNG
    media_image4.png
    91
    274
    media_image4.png
    Greyscale
, which meets limitation of formulas VII , VII-1 and VII-2 as recited by the instant claims. 
.
Double Patenting
8.	Claims 1-3, 5, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/381,275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘275 have claims drawn to a liquid crystal composition comprising a compound represented by formula I (
    PNG
    media_image7.png
    72
    342
    media_image7.png
    Greyscale
 in claim 1 of copending application ‘275), one or more compounds represented by formula II ( compounds represented by formula II or formula VI in claims 1 and 6 in copending application ‘275) , one or more compounds represented by formula III (
    PNG
    media_image8.png
    93
    304
    media_image8.png
    Greyscale
 in claim 7 or formulas VII-9  and/or VII-10 in claim 8 of copending application ‘275 ) , one or more compounds represented by formula IV  
    PNG
    media_image9.png
    67
    340
    media_image9.png
    Greyscale
 (see claim 1 in copending application ‘275),   and at least one polymerizable compound ( claim 1 of copending application ‘275), which are equivalent and obvious variant of each other compounds. The present claims indicated above also cover the liquid crystal display element ( .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
9.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
	A) Applicants argue the scope of amended claims is different from the claims in the US Application 16/381,275.
	B) Examiner respectfully disagrees. Every compound taught by the instant claims are suggested and/or obvious of the claims of copending application 16/381,275. Therefore, the rejection is maintained. 
10.	Applicant’s arguments, see page 8 , filed 02/26/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 as being unpatentable over Kuriyama et al. (US 9,745,513 B2) in view of Reiffenrath et al. (US 2015/0299161 A1) have been fully considered and are persuasive because claims have been amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuriyama et al. (US 9,745,513 B2)

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722